I fail to see how chapter 164, Laws of 1937, p. 619, Rem. Rev. Stat. (Sup.), *Page 314 
§ 10322-11 [P.C. § 5537-4a], violates subd. 15, § 28, Art. II, of the constitution. As I read it, the act is in no sense a special act relating to the management of school districts. By its terms, it is directed to the state and all strictly municipal corporations within the state. It affects all alike and equally — both in the enacting clause and in the provisos. Nor do I see any unreasonable discrimination between municipalities, or between school districts, by the proviso which permits those using out-of-state fuels at the time the act took effect, to continue to use such fuels, if the cost of using state mined fuels would be over five per cent greater. Obviously, the purpose of this proviso was to avoid putting any municipalities using fuel oil to the expense of building over their heating plants — changing to coal burning equipment. It seems to me that it makes a rather sensible classification.
I dissent.